DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 9, claim 9 recites, “low emissivity coating” in line 1, which is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is “low emissivity” to one of ordinary skill may not be “low” to another.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 10-13, 15-18 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Baily et al (“Baily”) (US 2015/0315779).
Re claim 1, Baily discloses an insulating panel assembly (Fig. 1) comprising: 
an exterior panel (1), the exterior panel (1) being formed of a metal (Claim 2); 
an interior panel (2), the interior panel (2) having a length equal to (Fig. 1) the exterior panel (1); and 
a spacer (4a) coupled to the exterior panel (1) and the interior panel (2), the spacer (4a) maintaining the exterior panel (1) in a generally parallel, spaced relationship 
Re claim 2, Baily discloses the insulating panel assembly of claim 1, comprising an insulation (3) disposed in the gap (at 3, of 3, 6 and 7).
Re claim 4, Baily discloses the insulating panel assembly of claim 2, wherein the insulation (3) is coupled to ([0049]) at least one of the exterior panel (1), the interior panel (2), and the spacer (4a, as “coupling” requires no contact or connection thereto).
Re claim 5, Baily discloses the insulating panel assembly of claim 1, comprising a gas ([0041], [0047]) disposed in the gap (at 3, 6, 7).
Re claim 6, Baily discloses the insulating panel assembly of claim 5, wherein the gas ([0041], [0047]) is at least one of air, Argon, and Krypton ([0041], [0047]).
Re claim 7, Baily discloses the insulating panel assembly of claim 1, wherein the interior panel is formed from an architectural ([0006]) glass (Claim 2).
Re claim 10, Baily discloses the insulating panel assembly of claim 1, wherein reflectance (Claim 2 discloses 1 is metal, which is a known reflective material) of the exterior panel (1) facilitates thermal insulation (because 1 is metal) of the insulating panel assembly (Fig. 1).
Re claim 11, Baily discloses the insulating panel assembly of claim 1, wherein the interior panel (2) imparts rigidity (via the materials disclosed in Claim 2) to the insulating panel assembly (Fig. 1).
Re claim 12, Baily discloses a method of manufacturing ([0049]) an insulating panel assembly (Fig. 1), the method comprising: 

forming (Fig. 1 showing 2 as formed) an interior panel (2), the interior panel (2) having a length equal to (Fig. 1) the exterior panel (1); and 
coupling (Fig. 1, showing 1 coupled to 2, [0049]) the exterior panel (1) and the interior panel (2) to a spacer (4a) such that a gap (at 3, 6 and 7) is defined between the exterior panel (1) and the interior panel (2) and the exterior panel (1) and the interior panel (2) are maintained in a generally parallel, spaced relationship (Fig. 1).
Re claim 13, Baily discloses the method of claim 12, comprising locating insulation (3) within the gap (at 3, of at 3, 6 and 7).
Re claim 15, Baily discloses the method of claim 13, wherein the interior panel (2) and the exterior panel (1) are not laminated to (as Baily discloses no lamination) the insulation (3).
Re claim 16, Baily discloses the method of claim 12, wherein the interior panel (2) and the exterior panel (1) do not require edge treatment (as Baily does not require edge treatment, and Claim 7 discloses untreated materials).
Re claim 17, Baily discloses the method of claim 12, wherein, when installed, structural silicone ([0049]) is applied to the interior panel (2).
Re claim 18, Baily discloses the method of claim 12, wherein a gas ([0041], [0047]) is disposed in the gap (at 3, 6, 7).
Re claim 20, Baily discloses the method of claim 12, wherein the interior panel is formed from an architectural ([0006]) glass (Claim 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baily et al (“Baily”) (US 2015/0315779).
Re claim 3, Baily discloses the insulating panel assembly of claim 1, but fails to disclose wherein the insulation is free floating.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating panel assembly of Baily wherein the insulation is free floating in order to reduce the need and time associated with connecting the insulation to the remainder of the system, but it with fasteners or adhesives.  
Re claim 14, Baily discloses the method of claim 13, but fails to disclose wherein the insulation is free floating.  
.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baily et al (“Baily”) (US 2015/0315779) in view of Wilson et al (“Wilson”) (US 2017/0028686).
Re claim 8, Baily discloses the insulating panel assembly of claim 7, but fails to disclose wherein the architectural glass is at least one of laminated glass and patterned decorative glass.
However, Wilson discloses wherein the architectural glass ([0059]) is at least one of laminated glass ([0059]) and patterned decorative glass.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating panel assembly of Baily wherein the architectural glass is at least one of laminated glass and patterned decorative glass as disclosed by Wilson in order to improve durability ([0059]).

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baily et al (“Baily”) (US 2015/0315779) in view of Myli et al (“Myli”) (US 2017/0328123).
Re claim 9, Baily discloses the insulating panel assembly of claim 1, but fails to disclose comprising a low emissivity coating applied to at least one of the interior panel and the exterior panel.
However, Myli discloses comprising a low emissivity coating (20) applied to at least one of the interior panel and the exterior panel (12).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating panel assembly of Baily comprising a low emissivity coating applied to at least one of the interior panel and the exterior panel as disclosed by Myli in order to transmit visible light while reducing transmittance of other wavelengths of radiation, especially infrared, and to minimize heat transfer ([0003]).
Re claim 19, Baily discloses the method of claim 12, but fails to disclose applying a low emissivity coating to at least one of the interior panel and the exterior panel.
However, Myli discloses applying (20 is shown as applied) a low emissivity coating (20) to at least one of the interior panel and the exterior panel (12).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baily with applying a low emissivity coating to at least one of the interior panel and the exterior panel as disclosed by Myli in order to transmit visible light while reducing transmittance of other wavelengths of radiation, especially infrared, and to minimize heat transfer ([0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635